Lehman, J. (dissenting).
The plaintiff herein had not given an order to defendant through George W. Sheldon for the shipment of desk lumber. He had ordered this lumber from the Horrocks Desk Company in Herkimer to fill an order which he had received from Paris, and that company had forwarded the same by way of defendant’s railroad, addressed to the firm of G. W. Sheldon with instructions to the latter to have the lumber delivered on arrival to the order of the pláintiff; the firm of G. W. Sheldon delivered to the plaintiff a written order upon the defendant, but the defendant refused and failed to deliver the said merchandise to *56the plaintiff. These are the allegations of the complaint; and, by stipulation of the parties, it appears that the railroad company did not know of the giving of the order by the plaintiff to the H-orroeks Desk Company, nór of the instructions of the latter to G. W. Sheldon. It further appears from the stipulation that these fourteen cases of desk lumber marked “ S. L. T. Paris ” and ten cases of desk lumber marked “ L, 0. S. London ” were delivered to defendant at Herkimer as a carload lot, and the defendant had no knowledge of the fact that the plaintiff was in any manner whatsoever interested in any part of the consignment of lumber.
Upon these conceded facts, it is evident that G. W. Sheldon & Co. was the legal consignee of the lumber; and, if the defendant delivered the lumber to them, or upon their order before they received the order which Sheldon & Co. gave the plaintiff, then the defendant is not liable to the plaintiff.
When these goods arrived in Hew York, the defendant sent Sheldon & Company a notice of arrival. Upon the back of this notice there was printed a blank indorsement: “ Deliver the within property subject to above conditions. To -. At-” and below a blank for the signature, followed by the printed word “ Consignee.” This indorsement was filled in by Sheldon & Co. so that it read: “Deliver the within-mentioned property subject to above conditions. To S. S. Mesaba. At per permit attached, G. W. Sheldon, Consignee.” The permit provided for shipment to London, per steamship Mesaba, ten cases desk lumber, to be delivered alongside Thursday, and contained various other clauses not material upon the question which we are considering.
The defendant delivered the twenty-four cases upon the steamship Mesaba; and the sole question that we have to consider here is whether the defendant was justified, under the terms of this order, in making such delivery.
Personally I feel that this order is not even ambiguous. It provides for the delivery of the within-mentitined property and the within-mentioned property was twenty-four cases. It is true that the permit provided for only ten cases, *57but the only reference to the permit was in the blank after the word “At ”; and it appears, to me that it was incorporated in the order only to show the place of delivery, viz., alongside the steamship. By such an interpretation we give a logical and natural meaning to every word of the order.
Conceding, however, that the permit is actually incorporated in the order in all its parts, then the order is ambiguous, and we should look to surrounding circumstances for an explanation of its meaning.
The parties have stipulated, subject to objection as to its materiality: “ That it is the custom of forwarders of freight when receiving arrival notices from defendant in the form of Exhibit A (the notice in this case) to return the same to defendant with instructions with reference to the delivery of the property shown on said arrival notices to steamships, attaching to said arrival notices permit from the steamship company on the form of said Exhibit B (the permit in this case) ; that the quantity of property shown on said forms frequently varies from the quantity shown on the arrival notices, and that it is customary for the steamship companies to accept a greater or less quantity than is shown on such permit.”
At the trial the plaintiff objected to all t.idence as to the custom of the steamship company accepting more goods than was specified in the permit, as incompetent, immaterial and irrelevant; and the trial justice admitted the evidence, subject to be stricken out if, upon consideration, he should hold the objection good.
The trial justice then filed with his decision a memorandum, stating: "I do not regard the proof of custom as material, as it was not shown that plaintiff had knowledge. ¡Neither do I believe in so unreasonable a custom.” . The trial justice' was clearly in error. The knowledge of the plaintiff is utterly immaterial, because he was not the consignee, but claims under the consignee, and the consignee’s knowledge was sufficiently shown; nor does it make any difference if the custom was unreasonable, because we are not called upon here to enforce a custom which tends to vary a written and unambiguous instrument, but only to consider an evi*58dently ambiguous instrument in view of a conceded though possibly unreasonable custom. The proof of the custom was not only material, but appears to me to be practically conclusive as showing the intent of the parties, and should not have been disregarded by the trial justice.
Judgment should be reversed and a new trial ordered.
Judgment affirmed, with costs.